Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

A thorough prior art search was conducted in the instant application.  Generally, no prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Specifically, the closest art is Toma et al. (US 2016/0078901) which discloses many but not all of the claim limitations.

For example, regarding claim 12, 
Toma teaches:
A receiving method of receiving a first data unit in which data making up an encoded stream is stored, the first data unit storing a plurality of second data units (Toma: [0053]; MPU and subcomponents), the receiving method comprising: 
receiving the first data unit, first time information indicating a presentation time of the first data unit (Toma: [0053]-[0054]; PTS), second time information 
calculating the presentation times or the decoding times of the second data units received, using the first time information and the second time information that are received (Toma: [0106]; calculating the leading PTS of each MPU; [0148]); 

Toma fails to teach:
control information; 
correcting the calculated presentation times or the calculated decoding times of the second data units, based on the received control information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488